 Case 1:20-cv-00106-MN Document 90 Filed 07/20/21 Page 1 of 6 PageID #: 3099




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 RELYPSA, INC. and VIFOR                          )
 (INTERNATIONAL) LTD.,                            )
                                                  )
                        Plaintiffs,               )
                                                  )
                v.                                )   C.A. No. 20-106 (MN)
                                                  )
 ALKEM LABORATORIES LTD. and                      )
 ASCENT PHARMACEUTICALS, INC.,                    )
                                                  )
                        Defendants.               )

                                      MEMORANDUM ORDER

       At Wilmington this 20th day of July 2021:

       IT IS HEREBY ORDERED that the claim terms of U.S. Patent Nos. 8,147,873 (“the ’873

Patent”), 8,337,824 (“the ’824 Patent”), 9,492,476 (“the ’476 Patent”) and 9,925,212 (“the ’212

Patent”) with agreed-upon constructions are construed as follows (see D.I. 70 at 1-2):

               1.      “cation exchange, crosslinked . . . polymer or a salt thereof” means
                       “crosslinked polymer or a salt thereof that is able to exchange cations”
                       (’873 Patent, claim 1)

               2.      “cation exchange polymer salt” means “polymer salt that is able to exchange
                       cations” (’824 Patent, claims 1-2, 7-8, 52, 60-61 & 69)

               3.      “cation exchange polymer” means “polymer or salt thereof that is able to
                       exchange cations” (’476 Patent, claim 1; ’212 Patent, claim 1)

       Further, as announced at the hearing on July 8, 2021, IT IS HEREBY ORDERED that the

disputed claim term of the ’873 Patent is construed as follows:

               1.      “wherein the alpha-fluoroacrylic acid polymer is crosslinked with
                       divinylbenzene” shall be given its plain and ordinary meaning, which
                       requires divinylbenzene to be a crosslinking agent but does not exclude
                       other additional crosslinking agents (’873 Patent, claim 1)

       The parties briefed the issues (see D.I. 79) and submitted an appendix containing intrinsic

and extrinsic evidence, including expert declarations (see D.I. 80), and Plaintiffs Relypsa, Inc. and
    Case 1:20-cv-00106-MN Document 90 Filed 07/20/21 Page 2 of 6 PageID #: 3100




Vifor (International) Ltd. provided a tutorial describing the relevant technology (D.I. 84). 1 The

Court carefully reviewed all submissions in connection with the parties’ contentions regarding the

disputed claim term, heard oral argument (see D.I. 89) and applied the following legal standards

in reaching its decision:

I.      LEGAL STANDARDS

        “[T]he ultimate question of the proper construction of the patent [is] a question of law,”

although subsidiary fact-finding is sometimes necessary. Teva Pharms. USA, Inc. v. Sandoz, Inc.,

135 S. Ct. 831, 837-38 (2015). “[T]he words of a claim are generally given their ordinary and

customary meaning [which is] the meaning that the term would have to a person of ordinary skill

in the art in question at the time of the invention, i.e., as of the effective filing date of the patent

application.” Phillips v. AWH Corp., 415 F.3d 1303, 1312-13 (Fed. Cir. 2005) (en banc) (internal

citations and quotation marks omitted). Although “the claims themselves provide substantial

guidance as to the meaning of particular claim terms,” the context of the surrounding words of the

claim also must be considered. Id. at 1314. “[T]he ordinary meaning of a claim term is its meaning

to the ordinary artisan after reading the entire patent.” Id. at 1321 (internal quotation marks

omitted).

        The patent specification “is always highly relevant to the claim construction analysis . . .

[as] it is the single best guide to the meaning of a disputed term.” Vitronics Corp. v. Conceptronic,

Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996). It is also possible that “the specification may reveal a

special definition given to a claim term by the patentee that differs from the meaning it would

otherwise possess. In such cases, the inventor’s lexicography governs.” Phillips, 415 F.3d at

1316. “Even when the specification describes only a single embodiment, [however,] the claims of


1
        Defendants Alkem Laboratories Ltd. and Ascent Pharmaceuticals, Inc. did not submit a
        tutorial.


                                                   2
 Case 1:20-cv-00106-MN Document 90 Filed 07/20/21 Page 3 of 6 PageID #: 3101




the patent will not be read restrictively unless the patentee has demonstrated a clear intention to

limit the claim scope using words or expressions of manifest exclusion or restriction.” Hill-Rom

Servs., Inc. v. Stryker Corp., 755 F.3d 1367, 1372 (Fed. Cir. 2014) (internal quotation marks

omitted) (quoting Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 906 (Fed. Cir. 2004)).

       In addition to the specification, a court “should also consider the patent’s prosecution

history, if it is in evidence.” Markman v. Westview Instruments, Inc., 52 F.3d 967, 980 (Fed. Cir.

1995) (en banc), aff’d, 517 U.S. 370 (1996). The prosecution history, which is “intrinsic evidence,

. . . consists of the complete record of the proceedings before the PTO [Patent and Trademark

Office] and includes the prior art cited during the examination of the patent.” Phillips, 415 F.3d

at 1317. “[T]he prosecution history can often inform the meaning of the claim language by

demonstrating how the inventor understood the invention and whether the inventor limited the

invention in the course of prosecution, making the claim scope narrower than it would otherwise

be.” Id.

       In some cases, courts “will need to look beyond the patent’s intrinsic evidence and to

consult extrinsic evidence in order to understand, for example, the background science or the

meaning of a term in the relevant art during the relevant time period.” Teva, 135 S. Ct. at 841.

Extrinsic evidence “consists of all evidence external to the patent and prosecution history,

including expert and inventor testimony, dictionaries, and learned treatises.” Markman, 52 F.3d

at 980. Expert testimony can be useful “to ensure that the court’s understanding of the technical

aspects of the patent is consistent with that of a person of skill in the art, or to establish that a

particular term in the patent or the prior art has a particular meaning in the pertinent field.”

Phillips, 415 F.3d at 1318. Nonetheless, courts must not lose sight of the fact that “expert reports

and testimony [are] generated at the time of and for the purpose of litigation and thus can suffer




                                                 3
    Case 1:20-cv-00106-MN Document 90 Filed 07/20/21 Page 4 of 6 PageID #: 3102




from bias that is not present in intrinsic evidence.” Id. Overall, although extrinsic evidence “may

be useful to the court,” it is “less reliable” than intrinsic evidence, and its consideration “is unlikely

to result in a reliable interpretation of patent claim scope unless considered in the context of the

intrinsic evidence.” Id. at 1318-19. Where the intrinsic record unambiguously describes the scope

of the patented invention, reliance on any extrinsic evidence is improper. See Pitney Bowes, Inc.

v. Hewlett-Packard Co., 182 F.3d 1298, 1308 (Fed. Cir. 1999) (citing Vitronics, 90 F.3d at 1583).

II.     THE COURT’S RULING
        The Court’s ruling regarding the disputed claim term of ’873 Patent was announced from

the bench at the conclusion of the hearing as follows:

                . . . At issue in this case we have four patents, but only one term in
                one of those patents, U.S. Patent No. 8,147,873, is disputed.

                        I am prepared to rule on this dispute. I will not be issuing a
                written opinion, but I will issue an order stating my ruling. I want
                to emphasize before I announce my decision that although I am not
                issuing a written opinion, we have followed a full and thorough
                process before making the decision I am about to state. I have
                reviewed the ’873 Patent and the excerpts of the ’873 Patent
                prosecution history submitted as well as the expert declarations and
                other materials submitted in the joint appendix. Plaintiffs submitted
                a tutorial on the technology. There was full briefing on the disputed
                term and there has been argument here today. All of that has been
                carefully considered.[2]

                         As to my rulings. I am not going to read into the record my
                understanding of claim construction law generally. I have a legal
                standard section that I have included in earlier opinions. I
                incorporate that law and adopt it into my ruling today and will also
                set it out in the order that I issue.

                       Now the disputed term, which is “wherein the alpha-
                fluoroacrylic acid polymer is crosslinked with divinylbenzene” in
                claim 1 of the ’873 Patent. Plaintiffs propose that no construction is
                necessary. Defendants propose “wherein divinylbenzene is the only

2
        The parties did not raise any disputes as to the person of ordinary skill in the art (“POSA”)
        that are relevant to the issues raised in connection with claim construction.



                                                    4
    Case 1:20-cv-00106-MN Document 90 Filed 07/20/21 Page 5 of 6 PageID #: 3103




               crosslinking agent that links polymer chains of alpha-fluoroacrylic
               acid to one another.”

                       The crux of the dispute is whether the term is limited to a
               polymer that is crosslinked with only divinylbenzene and no other
               crosslinking agent. Here, I agree with Plaintiffs that the term
               requires that divinylbenzene be a crosslinking agent, but it need not
               be the only crosslinking agent.

                       This construction is supported by the ordinary meaning of
               the claim language itself, which requires that the alpha-fluoroacrylic
               acid polymer is crosslinked with divinylbenzene but does not state
               that the polymer is only crosslinked with divinylbenzene. And in
               the context of the claim, I do not read the word “is” to convey
               exclusivity such that the only crosslinking agent permitted is
               divinylbenzene.[3] And there is nothing in the specification that
               contradicts this meaning as it neither requires nor excludes the use
               of any one or more crosslinking agents.[4]

                       Nor do I find that the prosecution history requires the claims
               to be limited to having divinylbenzene as the only crosslinker –
               either through repeated statements about the invention as Phillips
               counsels or as a clear and unmistakable disclaimer.

                       As originally filed, claim 1 did not require a crosslinking
               agent, but some of the dependent claims did and some of those
               required divinylbenzene as the crosslinking agent. After an initial
               rejection, the applicants amended claim 1 to add the language “a
               cation exchange” to the crosslinked alpha-fluoroacrylic acid
               polymer, but the applicants did not change the dependent claims.[5]
               In response to the rejections, the applicants noted that certain
               dependent claims [i.e., then-pending claims 2, 5, 7, 9, 10, 12 and 15]
               “require divinylbenzene as the crosslinking agent.”[6] Applicants
               made similar statements in response to further rejections and also
               explained that the claims were not obvious over the prior art cited

3
        See, e.g., Entegris, Inc. v. Pall Corp., No. 06-10601-GAO, 2008 WL 886034, at *5 (D.
        Mass. Mar. 31, 2008) (noting that the word “is” does not necessarily indicate exclusivity
        and that the context of surrounding claim language must be considered).
4
        Indeed, the parties largely ignore the specification in their arguments. Plaintiffs, however,
        do point out that the specification provides that “crosslinking agents” plural may be used
        to prepare ion exchange polymers. (See ’873 Patent at 14:2-11).
5
        (D.I. 80 at JA0173-74).
6
        (Id. at JA0180).


                                                 5
    Case 1:20-cv-00106-MN Document 90 Filed 07/20/21 Page 6 of 6 PageID #: 3104




               because it would not have been obvious from the references cited by
               the Examiner to use divinylbenzene as “the” crosslinking agent
               claimed.[7]

                       Applicants also made additional amendments to claims and
               cancelled certain claims, ultimately ending up with claim 1
               containing the disputed language “alpha-fluoroacrylic acid polymer
               is crosslinked with divinylbenzene.”[8] None of the amendments or
               statements made, however, require divergence from the plain and
               ordinary meaning or evidence a clear and unmistakable disclaimer
               of claim scope that allows more than one type of crosslinking agent.
               The statements made during the prosecution history appear to
               explain the scientific reasons why prior art cited by the Examiner
               did not render the claims obvious.

                       And although some of those statements referred to
               divinylbenzene as “the” crosslinking agent, I do not see that as
               requiring only divinylbenzene and excluding other additional
               crosslinking agents. Indeed, those statements can readily be
               interpreted as distinguishing the claims based on the presence of
               divinylbenzene as a crosslinking agent rather than it being the only
               crosslinking agent. And there is no reference anywhere to anything
               that would exclude other crosslinking agents as long as
               divinylbenzene is also used.




                                                    The Honorable Maryellen Noreika
                                                    United States District Judge




7
        (Id. at JA0199-200).
8
        (See, e.g., id. at JA0208-09, JA0212, JA0230, JA0234-35 & JA0238).


                                                6
